            Case 7:20-cv-06427-CS Document 47 Filed 06/11/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARCUS COSSETTE,

                             Plaintiff,                                  20-CV-6427 (CS)
                         -against-                                    ORDER OF SERVICE
 DOWNSTATE CORRECTIONAL FACILITY, et al.,

                             Defendants.

CATHY SEIBEL, United States District Judge:

        Plaintiff, currently incarcerated at Auburn Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that Defendants violated his rights while he was incarcerated at

Downstate Correctional Facility. By order dated November 25, 2020, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). 1

        Plaintiff’s Third Amended Complaint, (Doc. 43), names as a Defendant Lamont

Williams, who has not previously been served. Because Plaintiff has been granted permission to

proceed IFP, he is entitled to rely on the Court and the U.S. Marshals Service to effect service.

Walker v. Schult, 717 F.3d. 119, 123 n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The

officers of the court shall issue and serve all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3)

(the court must order the Marshals Service to serve if the plaintiff is authorized to proceed IFP)).

Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the summons

and complaint be served within 90 days of the date the complaint is filed, Plaintiff is proceeding

IFP and could not have served the summonses and complaint until the Court reviewed the

complaint and ordered that summonses be issued. The Court therefore extends the time to serve


        1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-06427-CS Document 47 Filed 06/11/21 Page 2 of 4




until 90 days after the date the summons to Defendant Williams is issued. If the complaint is not

served within that time, Plaintiff should request an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to request

an extension of time for service); see also Murray v. Pataki, 378 F. App’x 50, 52 (2d Cir. 2010)

(“As long as the [plaintiff proceeding IFP] provides the information necessary to identify the

defendant, the Marshals’ failure to effect service automatically constitutes ‘good cause’ for an

extension of time within the meaning of Rule 4(m).”).

        To allow Plaintiff to effect service on Defendant Lamont Williams through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for that Defendant. The Clerk of Court is further

instructed to issue a summons for that Defendant and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon that Defendants.

        All Defendants’ time to respond to the Third Amended Complaint is extended to the date

by which Defendant Williams’ response is due.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                            CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

        The Clerk of Court is further instructed to issue a summons and complete the USM-285

forms with the addresses for Correction Officer Lamont Willaims and deliver all documents

necessary to effect service on that Defendants to the U.S. Marshals Service.




                                                  2
           Case 7:20-cv-06427-CS Document 47 Filed 06/11/21 Page 3 of 4




         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

SO ORDERED.

Dated:     June 11, 2021
           White Plains, New York

                                                               CATHY SEIBEL
                                                          United States District Judge




                                                 3
      Case 7:20-cv-06427-CS Document 47 Filed 06/11/21 Page 4 of 4




                   DEFENDANT AND SERVICE ADDRESSES

1. Correction Officer Lamont Williams
   Downstate Correctional Facility
   121 Red Schoolhouse Road
   P.O. Box 445
   Fishkill, NY 12524-0445




                                        4
